Citation Nr: 1447439	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  05-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In September 2013, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).

As explained in the Board's September 2013 remand, the appeal currently certified to the Board is an appeal of a February 2010 rating decision.  Upon review of the claims file and VA's computerized records, however, the Board determined that the Veteran had perfected an appeal as to the September 2003 rating decision by filing a timely VA Form 9 in February 2005 and no Board decision had been rendered as to that appeal.  Consequently, the Board finds that the appropriate rating decision on appeal is the one issued in September 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran has a back condition that is attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back condition are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran says that he has a back condition as a result of an injury in service, and claims service connection is warranted.  Specifically, the Veteran reports that he had the onset of his current low back pain after an incident during active duty in November 1971 when, while he was checking the fluid level in his tank, another crewmember rotated the gun turret which struck him and knocked him to the ground; he claims that he has experienced back pain since then.  See, e.g., November 2013 statement from the Veteran, October 2003 notice of disagreement; May 2003 private treatment record.

VA and private medical treatment records reflect that the Veteran has been diagnosed with degenerative disc disease, degenerative joint disease, osteoarthritis, and spondylosis of the lumbar spine.  See, e.g., January 2010 VA examination; February 2003 Magnetic Resonance Imagining (MRI) report.  The first element of service connection is therefore established.

Regarding the second element of service connection, service treatment records document the Veteran's complaints of back pain in November 1971 and a strain on his "left side" in July 1972.  An April 1975 examination for the purpose of separation from service documents a normal finding of the Veteran's spine but notes "recurrence of back pain."  The evidence, therefore, establishes the presence of a current disability and an in-service injury.  On the issue of nexus, the record contains conflicting evidence which must be weighed.

Shortly after separation from service, a February 1975 rating decision denied service connection for a back condition, based on normal spine x-ray findings from a January 1975 VA examination, which include a note that a residual fracture was ruled out.

The Veteran reports that he continued to complain of back pain in 1974 to the California Department of Veterans Affairs, but his injury was not visible; instead, his problem was confirmed by and he received treatment from a VA hospital in Mississippi.  See November 2013 statement from the Veteran.  The Veteran submitted a July 1978 invoice from Gardena Medical Center Clinic listing charges for massage and orthion; the Veteran explained that this is evidence of treatment for "pain-massage" and that he is unable to locate older records because many of the medical facilities and chiropractor from whom he sought treatment have since gone out of business.  See October 2005 statement from the Veteran.  In addition, the Veteran's wife stated that she witnessed the Veteran throughout the years suffer from back pain since coming home from service, and that he has taken over-the-counter medication and sought medical attention for his aches and pains.  See October 2013 statement from the Veteran's wife.

Private treatment records reflect that in 1991 the Veteran incurred a back injury, and has continued to have pain since that incident.  See January and February 1993 private treatment records; see also March 2010 statement from the Veteran.  Other records reflect that the aforementioned incident may have occurred in 1990.  See July 1994 VA joints examination (Veteran reports an August 1990 incident in which a barge was struck and he was thrown out of bed and, after he got up, was knocked down again); February 1991 Attending Physician Supplemental Report (Veteran suffered a back strain in August 1990).  A February 1993 private MRI report notes degenerative disc disease.  And, a June 1994 private treatment record notes chronic pain secondary to degenerative disease of the lumbar spine, noting that the Veteran was involved in a marine accident. 

A November 2000 private treatment record notes that the Veteran displayed severe neck and lower back pain, and he reported having pain since 1971; it also notes that the Veteran had a copy of an "MRI done in 1973, which showed Degenerative Disc Disease . . . ."  In a November 2010 VA examination-addressed below-the examiner opined that such notation most likely was made in error and reflects, instead, the findings of the aforementioned February 1993 MRI report.  Upon thorough inspection of the file, the Board agrees with the abovementioned November 2010 VA examiner's conclusion because the findings referenced in the November 2000 private treatment note are identical to those in the February 1993 MRI report and, significantly, the Veteran himself indicated that there were no medical findings in 1974, see November 2003 statement from the Veteran, and he did not receive MRIs or "CAT scans" in the 1970s.  See October 2005 statement from the Veteran.

A January 2003 neurology examination notes mild spondylosis of the cervical spine consistent with age, and further notes that "it doesn't sound like the back pain is related to the original injury given the length of time between (medical records mention this in the 90s).

A February 2003 private cervical spine MRI report notes findings of degenerative disc disease and spondylosis.  A November 2004 neurology clinic note notes severe degenerative joint disease of the back and a history of pain for 30 years.

On the specific question of a nexus to service, the Veteran submitted a March 2005 private medical opinion from Dr. F M.  In it, Dr. F. M. acknowledged the Veteran's reported in-service injury; opined that, as usual, the injury was not well documented at the aide station; found that mylograms were not done for completeness even though the Veteran complained of what could be described as radiculopathy; and he considered symptomatology and relevant findings since 1993.  Dr. F. M. concluded that it is probable that "the force of the trama [sic] was underestimated therefore the degree of damage to the back was not fully appreciated.  The fact that there were no breaks in [the Veteran's] request for medical services for his back, the constant pain associated with the injury, the eventual determination that there was a disease of the back often associated with trama [sic], lends itself to a correct assumption that the origin of his problem was tramatic [sic] episode of being thrown from the tank in 1971."

The Veteran underwent a VA examination in November 2010.  In it, the VA examiner diagnosed the Veteran with multilevel lumbar degenerative disc disease and spondylosis.  The VA examiner noted an extensive review of the Veteran's file and provided a negative nexus opinion, based in large part on finding no evidence of detectable abnormalities until the 1993 MRI, 20 years after separation from service.  The VA examiner opined it is much more likely than not that the Veteran's degenerative disc disease and spondylosis of the lumbosacral spine are age-related changes over a period of time as opposed to being post-traumatic in nature.  It is more likely than not that he sustained a sprain or strain-type injury secondary to his reported injury.  Degenerative changes of the spine can begin in people around age 40 and may become quite extensive.  Muscle strains of the back and other areas of the body are generally self-limited and not expected to cause problems over many years or for the rest of one's life.  Backs trains are considered to be self-limited soft tissue injuries to the spinous ligaments and paraspinal soft tissues.  Degenerative spine and disc disease is a common problem of the population at large and increases with increasing age.  There is no medical evidence that strain causes, predisposes to, or accelerates the development of degenerative spine and/or disc disease.  Therefore, it is unlikely that the Veteran's present multilevel degenerative disc disease and spondylosis is related to the one incident or back pain reported in service.

Although the Board acknowledges the VA examiner's extensive review of the Veteran's file and detailed opinions, it notes that the VA examiner indicated finding a sole instance of back complaints in service in November 1971 when, as explained above, the file also includes a July 1972 service treatment record in which the Veteran complained of a strain on his "left side," which the Veteran furthers in support of his contentions regarding back pain symptomatology in service but which the VA examiner does not address.  Furthermore, the Board also notes that the Veteran has complained of back pain and symptomatology immediately following an injury since his early 20s, in direct discrepancy to the VA examiner's opinion regarding problems associated with muscle strains of the back, which the VA examiner said are self-limited and not expected to cause problems over many years or for the rest of one's life.

Because arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a), service connection may be granted in this case under continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331.  

The Veteran was not diagnosed with arthritis during or within a year of service, but he reports that his back has hurt since service; the Veteran is competent to report pain in his back.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And, the Board finds that the evidence in the record corroborates the Veteran's allegations of continuity of symptomatology.

As explained above, the Veteran complained of back pain since service and was denied a claim for service connection for a back condition in February 1975, shortly after separation from service.  Also, the Veteran has consistently reported seeking medical treatment for his back condition since separation from service, and the aforementioned evidence corroborates it.  The earliest medical record associated with the claims folder reflecting a pertinent post-service diagnosis is a February 1993 MRI report, which forms the main basis for the November 2010 VA examiner's negative nexus opinion.  Nonetheless, the Veteran reported that he did not have MRIs or CAT scans done in the 1970s; thus, the unavailability of these tests for the Veteran prior to 1993 does not necessarily establish that the Veteran did not have his claimed conditions prior to the first MRI testing that showed the presence of arthritis of the Veteran's back.

In deciding whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's statements about the continuity of his back pain since service are credible, and that the condition was incurred in service.  See Walker, 708 F.3d at 1331.
  

ORDER

Service connection for a back condition is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


